DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 20120155377 A1) in view of Park et al (US 20210014893A1).
Regarding claims 1, 3, 4, Chai discloses a method of wireless communication (figs. 2-3) comprising: determining (the source DeNB may determine, based on the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device needs to be handed over ; paragraph 0014, 0038), by a first base station (Donor E-UTRAN Node B makes the handover decision), a handover decision is one of positive or negative (send a measurement report; send a handover command preparation message; paragraph 0010-0011, 0047, 0057-0058), wherein the handover decision is determined to be positive (the relay device may obtain the pre-configured parameter for the handover of the relay device from the source DeNB to the target DeNB; paragraph 0032,  0035, 0052).
However, Chai, does not specifically disclose that a base station determines whether a handover decision is positive or negative, partially based on path information of a relay for a future time indicating that a relay is predicted to be within a coverage area of a second base station.
On the other hand, Park et al, from the same field of endeavor, discloses the features of a base station (the first base station may receive resource information from one or more wireless devices; the first base station may determine, based on the resource information, combined resource information of the first cell ; in addition, the first base station may determine, combined resource information of the first cell; the combined resource information may comprise a combined RSSI; the RSSI may represent relative quality of a received signal on a wireless device; paragraph 0273-0274) determines whether a handover decision is positive or negative (read as: determine whether the handover decision is positive or negative: the first base station may send, to the second base station, an information message comprising the combined resource information ; the first base station may receive, from the second base station, a request message (handover request message, secondary node addition request message, secondary node modification request message, etc.) based on the combined resource information; note that the resource information (the at least one measurement report) may comprise at least one of: an RSSI (measResultForRSSI); signal strength of the first base station is below a strength threshold, load information of the first base station is above a load threshold ; furthermore, the second base station may determine, based on the at least one measurement report and the information message (the resource information), to not perform the request of the radio resource configuration initiation (handover to the first cell, SCG configuration, secondary node addition/modification, etc.) of the first cell for the first wireless device ; paragraph 0273, 0277, 0297), partially based on path in formation of a relay (the request message may indicate a request of resource configuration (handover, secondary cell group configuration, etc.) of the first cell for the first wireless device;  relay node, automobile, and any combination thereof; a repeater or relay node used to extend the coverage area of a donor node; paragraph 0273; paragraph 0069-0070) for a future time (a process of measurement of time window; periodicity, timing offset; paragraph 0214, 0254) indicating that a relay (a repeater node or relay node used to extend the coverage area of a donor node, a Next Generation Evolved Node B; paragraph 0072, 0267) is predicted to be within a coverage area of a second base station (the second base station may configure the at least one resource pool for the second cell to be (partially or fully) overlapped with the resource pool at the first cell and the first base station; the overlapped resource pool of the first cell and the second cell may increase sidelink communication reliability of wireless devices when the wireless devices handover between the first cell and the second cell; paragraph 0289-0290); and connecting (an RRC connection that is established based on the random access process of the first wireless device; in addition, the second base station may send the request message to the first base station via the direct interface (the Xn interface and the X2 interface) between the first base station and the second base station; paragraph 0299, 0303, 0307) the relay to the second base station (the second base station may receive, from the first base station, the handover request acknowledge message (for the handover) comprising the access information for the first cell and the one or more cells for the first wireless device; paragraph 0300, 0302) at least partially based on the handover decision determined to be positive (a signal strength of a second base station is above the strength threshold, load information of the second base station is below the load threshold; the second base station may receive, from the first base station, a configuration request acknowledge message (for the secondary node addition/modification acknowledge) comprising the access information for the first cell and the one or more cells for the first wireless device; note that the configuration request acknowledge message may comprise at least one of: the secondary node addition request acknowledge message (S-node addition request acknowledge message, SeNB addition request acknowledge message); the secondary node modification request acknowledge message ; paragraph 0302-0304). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Chai in order to provide a method of handover, adapted to the mobile base station.
Regarding claim 2, Chai as modified discloses a method of wireless communication (figs. 2-3), wherein the path information is received by the first base station from the relay connected to the first base station (current location of the relay device and the target DeNB; a preset location is reached, before the source DeNB makes a handover decision; furthermore, the auxiliary information may include at least one kind of parameter of current location information, current speed information, a current time point information, current frequency information, PCI information, and history record information; paragraph 0034-0035, 0044, 0168); note that the relay device may also be triggered to obtain the pre-configured parameter; and when the relay device arrives at a preset location, the relay device may also be triggered to obtain the pre-configured parameter; 0170, 0201). 
	 Regarding claims 7, 8,  9-10, Chai discloses a method of wireless communication (figs. 2-3) comprising: determining (the source DeNB may determine, based on the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device needs to be handed over ; paragraph 0014, 0038), by a relay connected to a first base station (Donor E-UTRAN Node B makes the handover decision), that a handover decision is one of positive or negative (send a measurement report; send a handover command preparation message; paragraph 0010-0011, 0047, 0057-0058), wherein the handover decision is determined to be positive (the relay device may obtain the pre-configured parameter for the handover of the relay device from the source DeNB to the target DeNB; paragraph 0032,  0035, 0052). 
However, Chai, does not specifically disclose that a base station determines whether a handover decision is positive or negative, partially based on path information of a relay for a future time indicating that a relay is predicted to be within a coverage area of a second base station.
On the other hand, Park et al, from the same field of endeavor, discloses the features of a base station (the first base station may receive resource information from one or more wireless devices; the first base station may determine, based on the resource information, combined resource information of the first cell ; in addition, the first base station may determine, combined resource information of the first cell; the combined resource information may comprise a combined RSSI; the RSSI may represent relative quality of a received signal on a wireless device; paragraph 0273-0274) determines whether a handover decision is positive or negative (read as: determine whether the handover decision is positive or negative: the first base station may send, to the second base station, an information message comprising the combined resource information ; the first base station may receive, from the second base station, a request message (handover request message, secondary node addition request message, secondary node modification request message, etc.) based on the combined resource information; note that the resource information (the at least one measurement report) may comprise at least one of: an RSSI (measResultForRSSI); signal strength of the first base station is below a strength threshold, load information of the first base station is above a load threshold ; furthermore, the second base station may determine, based on the at least one measurement report and the information message (the resource information), to not perform the request of the radio resource configuration initiation (handover to the first cell, SCG configuration, secondary node addition/modification, etc.) of the first cell for the first wireless device ; paragraph 0273, 0277, 0297), partially based on path in formation of a relay (the request message may indicate a request of resource configuration (handover, secondary cell group configuration, etc.) of the first cell for the first wireless device;  relay node, automobile, and any combination thereof; a repeater or relay node used to extend the coverage area of a donor node; paragraph 0273; paragraph 0069-0070) for a future time (a process of measurement of time window; periodicity, timing offset; paragraph 0214, 0254) indicating that a relay (a repeater node or relay node used to extend the coverage area of a donor node, a Next Generation Evolved Node B; paragraph 0072, 0267) is predicted to be within a coverage area of a second base station (the second base station may configure the at least one resource pool for the second cell to be (partially or fully) overlapped with the resource pool at the first cell and the first base station; the overlapped resource pool of the first cell and the second cell may increase sidelink communication reliability of wireless devices when the wireless devices handover between the first cell and the second cell; paragraph 0289-0290); and connecting (an RRC connection that is established based on the random access process of the first wireless device; in addition, the second base station may send the request message to the first base station via the direct interface (the Xn interface and the X2 interface) between the first base station and the second base station; paragraph 0299, 0303, 0307) the relay to the second base station (the second base station may receive, from the first base station, the handover request acknowledge message (for the handover) comprising the access information for the first cell and the one or more cells for the first wireless device; paragraph 0300, 0302) at least partially based on the handover decision determined to be positive (a signal strength of a second base station is above the strength threshold, load information of the second base station is below the load threshold; the second base station may receive, from the first base station, a configuration request acknowledge message (for the secondary node addition/modification acknowledge) comprising the access information for the first cell and the one or more cells for the first wireless device; note that the configuration request acknowledge message may comprise at least one of: the secondary node addition request acknowledge message (S-node addition request acknowledge message, SeNB addition request acknowledge message); the secondary node modification request acknowledge message ; paragraph 0302-0304). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Chai in order to provide a method of handover, adapted to the mobile base station. 
	 Regarding claims 13, 15, Chai discloses a method of wireless communication (figs. 2-3) comprising: receiving (relay device receives a handover command from the base station; paragraph 0070, 0074) a handover decision from a first base station (Donor E-UTRAN Node B makes the handover decision), the handover decision determined (the source DeNB may determine, based on the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device needs to be handed over ; paragraph 0014, 0038) to be one of positive or negative (send a measurement report; send a handover command preparation message; paragraph 0010-0011, 0047, 0057-0058), wherein the handover decision is determined to be positive (the relay device may obtain the pre-configured parameter for the handover of the relay device from the source DeNB to the target DeNB; paragraph 0032, 0035, 0052).
 	However, Chai, does not specifically disclose that a base station determines whether a handover decision is positive or negative, partially based on path information of a relay for a future time indicating that a relay is predicted to be within a coverage area of a second base station.
On the other hand, Park et al, from the same field of endeavor, discloses the features of a base station (the first base station may receive resource information from one or more wireless devices; the first base station may determine, based on the resource information, combined resource information of the first cell ; in addition, the first base station may determine, combined resource information of the first cell; the combined resource information may comprise a combined RSSI; the RSSI may represent relative quality of a received signal on a wireless device; paragraph 0273-0274) determines whether a handover decision is positive or negative (read as: determine whether the handover decision is positive or negative: the first base station may send, to the second base station, an information message comprising the combined resource information ; the first base station may receive, from the second base station, a request message (handover request message, secondary node addition request message, secondary node modification request message, etc.) based on the combined resource information; note that the resource information (the at least one measurement report) may comprise at least one of: an RSSI (measResultForRSSI); signal strength of the first base station is below a strength threshold, load information of the first base station is above a load threshold ; furthermore, the second base station may determine, based on the at least one measurement report and the information message (the resource information), to not perform the request of the radio resource configuration initiation (handover to the first cell, SCG configuration, secondary node addition/modification, etc.) of the first cell for the first wireless device ; paragraph 0273, 0277, 0297), partially based on path in formation of a relay (the request message may indicate a request of resource configuration (handover, secondary cell group configuration, etc.) of the first cell for the first wireless device;  relay node, automobile, and any combination thereof; a repeater or relay node used to extend the coverage area of a donor node; paragraph 0273; paragraph 0069-0070) for a future time (a process of measurement of time window; periodicity, timing offset; paragraph 0214, 0254) indicating that a relay (a repeater node or relay node used to extend the coverage area of a donor node, a Next Generation Evolved Node B; paragraph 0072, 0267) is predicted to be within a coverage area of a second base station (the second base station may configure the at least one resource pool for the second cell to be (partially or fully) overlapped with the resource pool at the first cell and the first base station; the overlapped resource pool of the first cell and the second cell may increase sidelink communication reliability of wireless devices when the wireless devices handover between the first cell and the second cell; paragraph 0289-0290); and connecting (an RRC connection that is established based on the random access process of the first wireless device; in addition, the second base station may send the request message to the first base station via the direct interface (the Xn interface and the X2 interface) between the first base station and the second base station; paragraph 0299, 0303, 0307) the relay to the second base station (the second base station may receive, from the first base station, the handover request acknowledge message (for the handover) comprising the access information for the first cell and the one or more cells for the first wireless device; paragraph 0300, 0302) at least partially based on the handover decision determined to be positive (a signal strength of a second base station is above the strength threshold, load information of the second base station is below the load threshold; the second base station may receive, from the first base station, a configuration request acknowledge message (for the secondary node addition/modification acknowledge) comprising the access information for the first cell and the one or more cells for the first wireless device; note that the configuration request acknowledge message may comprise at least one of: the secondary node addition request acknowledge message (S-node addition request acknowledge message, SeNB addition request acknowledge message); the secondary node modification request acknowledge message ; paragraph 0302-0304). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Chai in order to provide a method of handover, adapted to the mobile base station.
Regarding claim 14, Chai discloses a method of wireless communication (figs. 2-3),
 wherein the path information is transmitted to the first base station connected to the relay (the relay device obtains the pre-configured parameter of a next DeNB; the relay device sends the pre-configuration information to the UE; then, the relay device sends a handover  command activation message to the UE; paragraph 0070, 0073-0074). 
Regarding claims 19, 21, Chai discloses an apparatus (figs. 2-3) comprising : at least one processor (UE of fig. 2); an antenna coupled to the at least one processor; and a memory coupled to the at least one processor; the at least one processor, antenna and memory (UE comprises a processor, an antenna, and a memory) being configured to: determine (the source DeNB may determine, based on the route track of the relay device, the time point information, or the history information of the relay device, a next target DeNB to which the relay device needs to be handed over ; paragraph 0014, 0038), a handover decision is one of positive or negative (send a measurement report; send a handover command preparation message; paragraph 0010-0011, 0047, 0057-0058), wherein the handover decision is determined to be positive (the relay device may obtain the pre-configured parameter for the handover of the relay device from the source DeNB to the target DeNB; paragraph 0032,  0035, 0052).
However, Chai, does not specifically disclose that a base station determines whether a handover decision is positive or negative, partially based on path information of a relay for a future time indicating that a relay is predicted to be within a coverage area of a second base station.
On the other hand, Park et al, from the same field of endeavor, discloses the features of a base station (the first base station may receive resource information from one or more wireless devices; the first base station may determine, based on the resource information, combined resource information of the first cell ; in addition, the first base station may determine, combined resource information of the first cell; the combined resource information may comprise a combined RSSI; the RSSI may represent relative quality of a received signal on a wireless device; paragraph 0273-0274) determines whether a handover decision is positive or negative (read as: determine whether the handover decision is positive or negative: the first base station may send, to the second base station, an information message comprising the combined resource information ; the first base station may receive, from the second base station, a request message (handover request message, secondary node addition request message, secondary node modification request message, etc.) based on the combined resource information; note that the resource information (the at least one measurement report) may comprise at least one of: an RSSI (measResultForRSSI); signal strength of the first base station is below a strength threshold, load information of the first base station is above a load threshold ; furthermore, the second base station may determine, based on the at least one measurement report and the information message (the resource information), to not perform the request of the radio resource configuration initiation (handover to the first cell, SCG configuration, secondary node addition/modification, etc.) of the first cell for the first wireless device ; paragraph 0273, 0277, 0297), partially based on path in formation of a relay (the request message may indicate a request of resource configuration (handover, secondary cell group configuration, etc.) of the first cell for the first wireless device;  relay node, automobile, and any combination thereof; a repeater or relay node used to extend the coverage area of a donor node; paragraph 0273; paragraph 0069-0070) for a future time (a process of measurement of time window; periodicity, timing offset; paragraph 0214, 0254) indicating that a relay (a repeater node or relay node used to extend the coverage area of a donor node, a Next Generation Evolved Node B; paragraph 0072, 0267) is predicted to be within a coverage area of a second base station (the second base station may configure the at least one resource pool for the second cell to be (partially or fully) overlapped with the resource pool at the first cell and the first base station; the overlapped resource pool of the first cell and the second cell may increase sidelink communication reliability of wireless devices when the wireless devices handover between the first cell and the second cell; paragraph 0289-0290); and connecting (an RRC connection that is established based on the random access process of the first wireless device; in addition, the second base station may send the request message to the first base station via the direct interface (the Xn interface and the X2 interface) between the first base station and the second base station; paragraph 0299, 0303, 0307) the relay to the second base station (the second base station may receive, from the first base station, the handover request acknowledge message (for the handover) comprising the access information for the first cell and the one or more cells for the first wireless device; paragraph 0300, 0302) at least partially based on the handover decision determined to be positive (a signal strength of a second base station is above the strength threshold, load information of the second base station is below the load threshold; the second base station may receive, from the first base station, a configuration request acknowledge message (for the secondary node addition/modification acknowledge) comprising the access information for the first cell and the one or more cells for the first wireless device; note that the configuration request acknowledge message may comprise at least one of: the secondary node addition request acknowledge message (S-node addition request acknowledge message, SeNB addition request acknowledge message); the secondary node modification request acknowledge message ; paragraph 0302-0304). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Park to the communication system of Chai in order to provide a method of handover, adapted to the mobile base station.
Regarding claim 20, Chai as modified discloses an apparatus (figs. 2-3), wherein the path information is received from the relay (the relay device sends a measurement report to a source DeNB; the source DeNB sends a handover request message to a target DeNB ; the relay device sends a handover command activation message to the UE; paragraph 0052-0054, 0057-0058).  
Claims 5, 6, 11, 12, 16-18, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 20120155377 A1) in view of Park et al (US 20210014893A1) as applied to claim above, and further in view of Tamaki et al (WO-2013023171 A1).
Regarding claims 5, 6, 11, 12, 16-18, 22-24, Chai and Park disclose everything claimed as explained above except the features of periodically receiving requests from the first base station for a current location of the relay and transmitting current locations of the relaying response to the received requests, wherein, past trajectory of the relay is based on the transmitted current locations, further comprising periodically transmitting the path information wherein the path information comprises a trajectory of the relay indicating a location of the relay for a future time window.
However, Tamaki et al discloses the features of periodically receiving requests from the first base station (the RN may monitor SI  periodically for neighbor cells; the RN may receive SI for neighbor cells during a cell selection/reselection procedure; in addition, the base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell; paragraph 0023, 00112) for a current location of the relay and transmitting current locations (a relocation request may be sent from the RN and may be received by the prior or old MME; paragraph 00314, 00331) of the relaying response to the received requests (an indication may be in response to a handover Request such as an X2 Handover  Request; the target DeNB, at the time of handover, may receive the RN E-RAB information from the source DeNB and may determine that the target DeNB may have resources available to support an RN E-RAB of 8Mbps; furthermore, access information may be received where the access information may be configured to indicate target eNBs that may be relay capable or relay accessible and may include measurements; a handover request  may be provided from a source DeNB to a target DeNB that may include RN context and E-RAB information ; paragraph 00294, 00200, 00201), wherein, past trajectory of the relay is based on the transmitted current locations (a relay handover procedure with a relay node E-RAB modification; a target eNB that may be capable of handing the relay based on the determination may be selected from the one or more target eNBs to handover the mobile relay to; the selected target eNB may have a communication link with the source eNB; the relay may then be handed over from the source eNB to the selected target eNB using the communication link between the source eNB and selected target eNB; the target DeNB may notify the source DeNB of the RB re-mapping information, as part of a response to a handover request from the source DeNB ; paragraph 00294-00295, 00274), further comprising periodically transmitting the path information (a UE may also periodically monitor the paging channel and the SIB1 to detect changes in SI; paragraph 00198, 00229) wherein the path information (the target DeNB may indicate a PATH SWITCH to a RN MME such that a data path may be switched from the source to target DeNB which may result in a modify bearer response message being sent and a path switch request acknowledgment being sent ; the target DeNB may indicate the modification of RN E-RAB bearers to the MME; paragraph 00297) comprises a trajectory of the relay indicating a location of the relay for a future time window (the source DeNB may provide the target DeNB with the configuration of Un subframes that may be used for a type 1 relay operation on the source DeNB cell; in addition, the relay may then be handed over from the source eNB to the selected target eNB using the communication link between the source eNB and selected target eNB ; the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB; paragraph 00269, 00271, 00277, 00280). Once the source DeNB may have the UE related information, the source DeNB may include such information in a X2 Handover Request message to the target DeNB for a X2 handover or in an SI Handover to the MME for a SI handover (paragraph 00267). Note that the target DeNB may notify the source DeNB of the RB re-mapping information, as part of a response to a handover request from the source DeNB  (paragraph 00274, 00294). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Tamaki to the modified system of Park and Chai in order to provide a method for implementing relay node mobility for mobile relays and user equipment using various interfaces for managing wireless communications. 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                                                                                                                                                                       Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU  MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641